1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 09cr02703 JAH
12                                     Plaintiff,
                                                        ORDER DENYING MOTION TO
13   v.                                                 REDUCE SENTENCE
                                                        [Doc. No. 78]
14   ROBERTO GOMEZ (1),
15                                   Defendant.
16
17         Pending before the Court is Defendant’s motion to reduce his sentence pursuant to
18   28 U.S.C. § 3582 (c)(2). See Doc. No. 78. The government opposes the motion.
19                                      BACKGROUND
20         On October 5, 2009, Defendant plead guilty to knowingly and intentionally
21   importing 500 grams and more of methamphetamine in violation of Title 21, United States
22   Code sections 952 and 960. See Doc. Nos. 22, 32. At the sentencing hearing, this Court
23   sentenced Defendant to 140 months imprisonment followed by five years of supervised
24   release. See Doc. No. 64, 65. Defendant appealed his sentence and the Ninth Circuit Court
25   of Appeals affirmed the Court’s sentence. See Doc. Nos. 66, 77. Thereafter, Defendant
26   filed the pending motion to reduce his sentence.
27   //
28   //

                                                    1
                                                                                  09cr02703 JAH
1                                          DISCUSSION
2          Defendant seeks a two-point reduction to his base offense level pursuant to
3    Amendment 782, which revised the guidelines applicable to drug offenses by reducing the
4    offense levels for drug and chemical quantities. The government maintains Defendant is
5    not entitled to any further reduction of his sentence because his original sentence is lower
6    than his amended guidelines. Specifically, Plaintiff maintains Defendant’s new guideline
7    range, without the benefit of the criminal history departure and variance he received, is 188
8    to 235 months.
9          Under section 3582(c)(2), a court may modify a term of imprisonment if a defendant
10   has been “sentenced to a term of imprisonment based on a sentencing range that has
11   subsequently been lowered by the Sentencing Commission.” A court conducts a two-step
12   analysis when proceeding under section 3582(c)(2): step one requires a court to determine
13   the defendant’s eligibility for modification and extent of reduction by determining what
14   the guideline range would have been if the amendment had been in effect at the time of
15   sentencing, and step two instructs a court to consider any applicable section 3553(a) factors
16   and determine whether the reduction is warranted.       Dillon v. U.S., 560 U.S. 817, 827
17   (2010).
18         At the sentencing hearing, this Court found a base offense level of 36, a 2 level
19   enhancement for importation of methamphetamine, and -3 adjustment for acceptance of
20   responsibility, and a criminal history category of III, resulting in a guideline range of 210
21   to 262 months. The Court departed and found a criminal history category of II appropriate
22   which resulted in a guideline range of 188 to 235 months, and further varied downward
23   when sentencing Defendant to 140 months. Defendant is not entitled to the criminal history
24   departure in his amended guideline range or variance. See United States v. Aragon-
25   Rodriguez, 624 Fed.Appx. 542, 543 (9th Cir. 2015). His amended guideline range, without
26   considering the departure and variance, based upon a base offense level of 34, +2 for
27   importation of methamphetamine, and -3 for acceptance of responsibility is 168 to 210
28

                                                   2
                                                                                      09cr02703 JAH
1    months.    Because his original sentence is lower than his amended guideline range,
2    Defendant is not entitled to a reduction of his sentence. USSG § 1B1.10(b)(2)(A).
3          Accordingly, IT IS HEREBY ORDERED Defendant’s motion to reduce his
4    sentence is DENIED
5    DATED:      October 26, 2018
6
                                                 _________________________________
7                                                JOHN A. HOUSTON
                                                 United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                                  09cr02703 JAH
